                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


ISRAEL DIAZ and MICHELLE
LITTLE,
       Plaintiffs,

v.                                                 Case No. 3:20cv3986-TKW-HTC

GOAT EXPRESS, LLC, et al.,
       Defendants.

                                            /

                                       ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 60). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that the parties settled Plaintiff Diaz’s bodily injury

claim. Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation (Doc. 60) is

adopted and incorporated by reference in this Order.

      2.     Defendants’ motion to enforce settlement agreement (Doc. 43) is

GRANTED and Plaintiff Diaz is precluded from recovering on his bodily injury

claims.



Case No.: 3:20cv3986-TKW-HTC
      DONE AND ORDERED this 9th day of July, 2021.


                               T. Kent Wetherell, II
                               T. KENT WETHERELL, II
                               UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv3986-TKW-HTC
